UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                             Before
                                 HAIGHT, PENLAND, and WOLFE
                                    Appellate Military Judges

                        Sergeant ANDREW M. JONES
                        United States Army, Petitioner
                                      v.
              Commandant, Midwest Joint Regional Correction Facility
                                 Respondent
                                      &
                     THE UNITED STATES OF AMERICA
                                 Respondent

                                    ARMY MISC 20160063

Headquarters, United States Army Maneuver Center of Excellence and Fort Benning
                     Charles A. Kuhfahl, Jr., Military Judge
                 Colonel Charles C. Poche, Staff Judge Advocate


For Petitioner: Captain Amanda R. McNeil Williams, JA; Philip D. Cave, Esquire
(on brief).

For Respondent: No Response Ordered.

                                         19 February 2016
                  -----------------------------------------------------------------------
                             SUMMARY DISPOSITION AND ACTION
                    ON PETITION FOR EXTRAORDINARY RELIEF IN THE
                              NATURE OF A WRIT OF MANDAMUS
                  -----------------------------------------------------------------------

Per Curiam:

       Petitioner, Sergeant (SGT) Andrew M. Jones, is a prisoner at the Midwest Joint
Regional Correction Facility (JRCF) at Fort Leavenworth, Kansas. A military judge
sitting as a general court-martial convicted petitioner, contrary to his pleas, of four
specifications of indecent acts with a child and one specification of wrongfully
communicating a threat, in violation of Article 134, Uniform Code of Military
Justice, 10 U.S.C. § 934 [hereinafter UCMJ]. The military judge acquitted petitioner
of a host of additional alleged sexual misconduct. The convening authority approved
the adjudged sentence of a bad-conduct discharge, three years of confinement, and
reduction to the grade of E-2. Following his court-martial, petitioner was transferred
to the JRCF to serve his term of confinement.

       Petitioner’s case is currently pending appellate review at this court. He filed
a petition for a writ of mandamus asking this court to direct the Commandant, JRCF,
JONES – ARMY MISC 20160063

to release unredacted copies of his intake counseling and psychological records to
his counsel so that they may be considered in assigning an error that allegedly
occurred during the presentencing portion of his court-martial. According to
petitioner, the Commandant will release the documents in question, but petitioner
claims—based on discussions with the U.S. Disciplinary Barracks command judge
advocate—that the records “will be redacted (sometimes quite heavily).”

        As an initial matter, we address whether we have jurisdiction to provide the
relief requested. We agree with petitioner that, based on his assertions, access to the
records in question has the “the potential to directly affect the . . . sentence.” LRM v.
Kastenberg, 72 M.J. 364, 368 (C.A.A.F. 2013) (citation omitted). Our concern
instead is whether we have the authority to give the relief petitioner seeks.

       Here, petitioner does not seek a reduction in his sentence because he was
frustrated in his efforts to present matters material to his appeal. We certainly have
that authority. See UCMJ art. 66(c). Rather, petitioner asks this court to issue a
writ ordering an Army commander, not in his role as a convening authority, to take a
specific action. It requires an exceptionally broad view of this Article I court’s
authority to order such relief. See e.g. United States v. Reinert, ARMY MISC
20071195, 2008 LEXIS CCA 526 (Army Ct. Crim. App. 7 August 2008) (mem. op.).
(finding the military judge exceeded his authority when he ordered a military
commander to conduct training with regards to Article 13, UCMJ); see also Hutson
v. United States, 19 U.S.C.M.A. 437, 42 C.M.R. 39 (1970) (finding no basis in the
All Writs Act to order the summary court-martial convening authority to appoint
investigators to the defense team).

       Assuming arguendo the authority to issue the requested writ, we still deny the
petition as petitioner has not demonstrated that “the right to issuance of the writ is
clear and indisputable” and there is “no other adequate means to attain relief.”
Cheney v. United States Dist. Court for D.C., 542 U.S. 367, 380-81 (2004) (internal
quotation marks and citations omitted).

       Specifically, appellant’s concerns that the records will be redacted—while
likely raised in good faith—are at this point speculative and premature. Even
assuming that the records are delivered with redactions, appellant may realize that
the redactions are inconsequential or otherwise do not inhibit his ability to seek full
appellate review. 1 Granting relief at this point would require us to foresee both the
contents of the records and the unreasonableness of any redaction.

1
  It is not clear to us why petitioner’s own records are being redacted before being
released to petitioner. If the concern is that the records contain contraband or

                                                                          (continued…)



                                            2
JONES – ARMY MISC 20160063


         Moreover, petitioner has not filed a motion with this court requesting that we
order the government appellate division to attempt to obtain the records for
appellant or that we order other appropriate relief. See generally United States v.
Campbell, 57 M.J. 134, 138 (C.A.A.F. 2002) (“When faced with a post-trial dispute
over discovery relevant to an appeal, an appellate court needs to conduct an analysis
. . . . [I]f the court decides inquiry is warranted, it must determine what method of
review should be used.”). That is, there may be other means for petitioner to obtain
relief, making the issuance of a writ premature. 2

                                   CONCLUSION

      The writ petition is DENIED without prejudice to petitioner to raise any
matter during the course of appeal.

                                        FOR THE COURT:




                                        MALCOLM H.
                                        MALCOLM     H. SQUIRES,
                                                       SQUIRES, JR.
                                                                JR.
                                        Clerk of
                                        Clerk of Court
                                                 Court




(. . . continued)
other matter that cannot be released to petitioner while he remains a prisoner, it may
be sufficient (or not) that his appellate defense counsel receive an unredacted copy
while the redacted copy is provided to petitioner. If, on the other hand, redaction is
necessary because the records contain personal information unrelated to petitioner’s
appeal (e.g., personally identifiable information of prison staff), such a solution may
be insufficient. Clearly, we cannot resolve this issue on the record before us.
2
 By filing this as a writ petition, defense counsel must have understood we would
evaluate the petition under the unforgiving standard enumerated in Cheney above.

                                           3